IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40285
                         Summary Calendar


VERLA MARTINEZ,

                                          Plaintiff-Appellant,

versus

RODNEY SMITH, Deputy, Anderson County;
BRIAN DANIELS, Deputy, Anderson County;
ANDERSON COUNTY, TX,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:98-CV-246
                       --------------------

                         November 4, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

          Verla Martinez appeals an order granting the defendants’

motion for summary judgment and dismissing her 42 U.S.C. § 1983

complaint with prejudice.    Viewing the facts in the light most

favorable to Martinez, the district court held that the individual

defendants, Officers Rodney Smith and Brian Daniels, were entitled

to qualified immunity on her claims that they unlawfully detained

her, using excessive force in doing so.     The court also dismissed

a claim against the officers’ employer, Anderson County, because

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40285
                                 -2-

Martinez had shown no constitutional injury at the hands of the

officers.

            In an appeal from summary judgment, we review the record

de novo.    Duckett v. City of Cedar Park, Tex., 950 F.2d 272, 276

(5th Cir. 1992).     Summary judgment is proper when, viewing the

evidence in the light most favorable to the nonmovant, there is no

genuine issue of material fact and the moving party is entitled to

judgment as a matter of law.         Amburgey v. Corhart Refractories

Corp., 936 F.2d 805, 809 (5th Cir. 1991); Fed. R. Civ. P. 56(c).

If the moving party meets the initial burden of establishing that

there is no genuine issue, the burden shifts to the nonmoving party

to produce evidence of a genuine issue for trial.    Celotex Corp. v.

Catrett, 477 U.S. 317, 321 (1986).

            Whether a public official is qualifiedly immune depends

on two inquiries.    Harris v. Victoria Indep. Sch. Dist., 168 F.3d

216, 223 (5th Cir. 1999).      First, a defendant is entitled to

qualified immunity when a plaintiff has failed to allege the

violation of a clearly established constitutional right.          Id.

Second, the defense of qualified immunity will succeed if the

defendant’s conduct was objectively reasonable at the time in light

of clearly established law.    Id.

            Martinez’s complaint argued that the officers violated

her right to be free from detention in the absence of “probable

cause, exigent circumstances, or any other good reason.”     Although

we have not addressed the matter in a published opinion, other

courts have held that individuals have a Fourth Amendment right to

be free from detention for psychological evaluation unless there is
                             No. 99-40285
                                  -3-

probable cause to believe that the person may harm herself or

others.    S.P. v. City of Takoma Park, Md., 134 F.3d 260, 266 (4th

Cir. 1998); Maag v. Wessler, 960 F.2d 773, 775-76 (9th Cir. 1991)

(citing cases); Chathas v. Smith, 884 F.2d 980, 987 (7th Cir.

1989). In addressing qualified-immunity arguments in this context,

these courts have cautioned that the asserted right must be clearly

established in more than a general sense.           See, e.g., Maag, 960

F.2d at 775.       We agree that the relevant test is whether a

reasonable officer would, under all of the circumstances, have had

probable cause to believe the plaintiff was dangerous. Id. at 775-

76; Chathas, 884 F.2d at 987.          See also S.P., 134 F.3d at 266

(holding that “to establish liability, [the plaintiff] had to

allege    facts   demonstrating    that   the   established   contours   of

probable cause were sufficiently clear at the time of the seizure

such that the unlawfulness of the officers’ actions would have been

apparent to reasonable officers”).          The nature of the “danger”

posed, however, has not been clearly articulated in the caselaw and

necessarily yields latitute to the reasonably-founded judgment of

the officers at the scene.        See e.g., S.P., at 266-67.

            Viewing the evidence in the light most favorable to

Martinez, we hold that a reasonable officer could have believed

that she posed a danger to herself. Someone familiar with Martinez

who stated recent contact reported that she was suicidal.                See

S.P., 134 F.3d at 268 (finding a detention reasonable when based on

a call from a “concerned third-party”); Maag, 960 F.2d at 775-76

(involving reports of family members).          Although she insisted she

was fine, Martinez confirmed to the officers that she and her ex-
                              No. 99-40285
                                   -4-

husband had just had a disagreement.       Martinez attempted to close

the door on the officers before they could talk in any detail.

Furthermore, although Martinez contends that her actions were

always rational, some of the conduct she admits could well have

seemed odd to reasonable officers.      After Officer Smith prevented

her from closing the door, Martinez abruptly sat on the floor.

Later, Martinez ran from the officers into the house--where, the

officers had been told, a gun was somewhere located.              As the

district court noted, the presence of a firearm in the house and

Martinez’s uncooperativeness “certainly provide[d] grounds for

alarm.”

           In addition, the district court cited to a Texas statute

that authorizes a peace officer to take a person into custody

without a warrant if the officer reasonably believes that (i) a

“person is mentally ill,” (ii) there is a “substantial risk of

serious harm to the person . . . unless the person is immediately

restrained,” and (iii) there is insufficient time to obtain a

warrant.   TEX. HEALTH & SAFETY CODE ANN. § 573.001(a).   In holding that

officers   were    shielded   by   qualified    immunity     in   similar

circumstances, other courts have noted that the officers adhered to

the relevant involuntary-commitment statute.         S.P., 134 F.3d at

268; Maag, 960 F.2d at 776.         We agree that the Texas statute

buttresses the officers’ argument that they acted within their

clear authority.

           Based on the Texas statute, the information from a third

party, and their own observations, the deputies had probable cause
                               No. 99-40285
                                    -5-

to take Martinez into protective custody.         The district court did

not err in dismissing this claim.

           Martinez   argues    that   the    district   court   erred   in

rejecting her excessive-force claim.          The Fourth Amendment, with

its standard of reasonableness, governs claims of excessive force

during arrest.    Graham v. Connor, 490 U.S. 386, 394 (1989).            In

order to state a claim for excessive force in violation of the

Constitution, Martinez needed to allege (i) an injury, (ii) which

resulted directly and only from a use of force that was clearly

excessive to the need, and (iii) that the excessiveness was clearly

unreasonable.    Dunn v. Denk, 79 F.3d 401, 403 (5th Cir. 1996) (en

banc).   In gauging the reasonableness of force used, a court must

balance the amount of force used against the need for the force.

Spann v. Rainey, 987 F.2d 1110, 1115 (5th Cir. 1993).

           The district court held that Martinez could show neither

a use of force that was clearly excessive to the need nor that any

excessiveness was objectively unreasonable.         We agree.    Accepting

Martinez’s version of events, Officer Smith grabbed Martinez’s

wrist through a closing door as she attempted to shut the door on

the officers; later, when Martinez attempted to run from the

deputies, Smith caught her, bent her over a freezer, and handcuffed

her.   Grabbing Martinez’s wrist through the door was not “clearly

excessive” to Smith’s need to maintain contact with Martinez, so

that he could have a sufficient time to evaluate her to determine

whether she might be suicidal.          In addition, Officer Smith’s

limited use of force in handcuffing Martinez was not objectively

unreasonable.    Martinez does not dispute that the deputies were
                                  No. 99-40285
                                       -6-

told she had a gun in the house, and she admits that she ran from

the deputies into the house immediately before she was handcuffed.

Thus, the officers were confronted with an uncooperative, possibly

suicidal person who might have access to a firearm.                      Under the

circumstances,    the    deputies’      decision     to   secure    Martinez       and

handcuff her was objectively reasonable.                See Graham, 490 U.S. at

596-97 (noting that the “calculus of reasonableness must embody

allowance for the fact that police officers are often forced to

make split-second       judgments--in         circumstances     that    are   tense,

uncertain, and rapidly evolving--about the amount of force that is

necessary in a particular situation”).              Accordingly, the district

court did not err in dismissing Martinez’s excessive-force claim.

           Martinez      argues    that       the   district    court     erred     in

dismissing her claim against Anderson County.                Blue brief, 27-29.

Because   she   cannot    show    any    constitutional        violation      by   the

individual defendants, however, she cannot show any constitutional

injury that is attributable to the county.              See City of Los Angeles

v.   Heller,    475   U.S.   796,       799    (1986)     (noting      that   if    no

constitutional injury is shown, any infirmities in the city’s

policies are “quite beside the point”).

           AFFIRMED.